Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a Section 371 of Application No. PCT/US2017/034389 of U.S. Provisional Application Serial No. 62/341,520, filed May 25, 2016 that is hereby acknowledged by the Examiner.


Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/20/2018, 10/18/2019 and 4/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to a method of purifying adeno-associated virus (AAV) from an aqueous biomass containing said adeno-associated virus and at least one AAV-helper virus, comprising: a. contacting said biomass with a polydiallyldialkylammonium salt to form an aggregate and a clarified solution, wherein said aggregate comprises said at least one AAV -helper virus, b. removing said aggregate from the clarified solution, and c. further isolating the AAV from the clarified solution that is free of the prior art.  The closest prior art, citing Cadiere et al. “Cadiere” (WO2014/135593), discloses a method of capturing viruses from an aqueous medium with polylysine dendrimers, "A method of capturing viruses from an aqueous medium capable of containing them, said method comprising a step of bringing said aqueous medium into contact with polylysine dendrimers, said dendrimers being either in solution in said aqueous medium or immobilized on a support, to allow the viruses to attach to the dendrimers and form a dendrimer-virus complex"); however, it does not teach or suggest using a polydiallyldialkylammonium salt as a differential flocculant of AAV and a helper virus nor provides a motivation to one of ordinary skill in the art at the time of the invention to do so.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648